IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 

PACE-O-MATIC, INC.,

Plaintiff,
V. Docket No. 1:20-cv-00292
ECKERT SEAMANS CHERIN & ;
MELLOTT, LLC, : (Judge Jennifer P. Wilson)
(Judge Joseph F. Saporito, Jr.)
Defendant.

 

MEMORANDUM OF LAW OF DEFENDANT,

ECKERT SEAMANS CHERIN & MELLOTT, LLC, IN SUPPORT OF
ITS MOTION TO DISMISS PRELIMINARY INJUNCTION MOTION
Defendant, Eckert Seamans Cherin & Mellott, LLC (“Eckert”), by and
through its counsel, Fox Rothschild LLP, hereby files its Memorandum of Law in
Support of its Motion to Dismiss as Moot the Motion for Preliminary Injunction of

plaintiff, Pace-O-Matic, Inc. (“POM”).
INTRODUCTION
POM brought this breach of fiduciary duty action against Eckert in February
2020 based upon a purported conflict of interest involving Eckert’s separate
representation of gaming clients in Pennsylvania, including Greenwood Gaming &
Entertainment, Inc. d/b/a Parx Casino (“Parx Casino”). POM filed a Motion for

Preliminary Injunction nearly a year ago on March 24, 2020. The parties briefed

the motion and then agreed to conduct discovery in order to assist the Court in
1
resolving the motion. Through the deposition of Eckert’s former member, Thomas
Lisk, which occurred on September 1, 2020, Eckert learned that it did not have the
informed, advance conflict waiver that it believed that it had secured in early 2017
— despite POM’s execution of the Engagement Letter, which did contain an
advanced conflict waiver. Subsequent to Mr. Lisk’s deposition, Eckert has taken
steps to comply entirely with its obligations to POM pursuant to Pennsylvania
Rules of Professional Conduct 1.7 and 1.9. Those steps moot POM’s request for
injunctive relief insofar as Eckert has complied with its ethical obligations and has
provided POM with the entirety of the relief that it sought in connection with its
Motion for Preliminary Injunction. See POM’s proposed Order attached hereto as
Exhibit “A”. Accordingly, this Court should grant Eckert’s motion to dismiss as
moot POM’s pending Motion for Preliminary Injunction.
FACTUAL AND PROCEDURAL BACKGROUND
Facts Underlying This Dispute

In late 2016 and early 2017, Eckert undertook the representation of POM in
Virginia, presumably subject to an advance conflict waiver and other
representational limitations that included an agreement that Eckert would not
represent POM in Pennsylvania and an acknowledgement by POM that Eckert
could be adverse to POM in Pennsylvania. See Eckert Engagement Letter and e-

mail exchange requesting conflict waiver attached hereto as Exhibits “B” and “C”,
respectively. At that time, there was no overlap between the work that Eckert was
performing for its gaming clients in Pennsylvania and the work that Eckert
performed for POM in Virginia.

POM began to raise concerns about Eckert’s representation of its gaming
clients in Pennsylvania in October 2019. Ultimately, in early 2020, when POM
would not affirm the prior representational limitation and the advance conflict
waiver, Eckert was left with no alternative but to withdraw as counsel for POM in
Virginia.

Despite the fact that, for almost (4) years, Eckert believed that it had an
informed, advance conflict waiver, Eckert learned through the deposition of
Eckert’s former member, Thomas Lisk, Esquire, which occurred on September 1,
2020, that it did not have such an informed conflict waiver. Specifically, Mr. Lisk
testified that, while POM had signed a written advanced waiver in its Engagement
Letter with Eckert, Mr. Lisk had neglected to discuss the proposed conflict waiver
allowing Eckert to be adverse to POM in Pennsylvania, as suggested in his
December 20, 2016 e-mail.'! See Declarations of Mark S. Stewart and Timothy S.

Coon attached hereto as Exhibits “D” and “E”, respectively.

 

1Mr. Lisk acknowledged at his deposition that he properly disclosed Eckert’s prior
existing representations to POM and that Eckert could not represent POM in
Pennsylvania.
Because Mr. Lisk did not obtain the conflict waiver requested, 7.e., POM’s
agreement and understanding that Eckert could represent parties adverse to POM
in Pennsylvania, including Parx Casino, Eckert has determined that it will not
represent parties adverse to POM. See Declaration of Mark S. Stewart at 6
(Exhibit “D”). To that end, Eckert has withdrawn as counsel in the matters that
Parx Casino initiated against a number of distributors of POM’s games in
Pennsylvania even though POM is not a party in those actions.” Jd. at 7.

In addition, Eckert has agreed not to communicate with counsel for the
Commonwealth of Pennsylvania or any of the counsel of record for the proposed
interveners, including Parx Casino’, in the actions that POM commenced in the
Commonwealth Court of Pennsylvania to address the legality of POM’s games.
Id. at 98-9. Further, Eckert has agreed not to take a position adverse to POM or
advocate that POM’s devices are not predominantly based on skill. Jd. at 410.

Consistent with the prior Eckert declarations filed in opposition to POM’s
Motion for Preliminary Injunction, no Eckert attorney working on POM’s matters

in Virginia shared any of POM’s confidential information with any of the attorneys

 

2 While POM is not a party in those cases, the defendant distributors are using
POM’s games so POM perceives adversity in the positions taken.

3 The Commonwealth Court has not yet granted Parx Casino or any other proposed
intervener leave to become a party in the actions that POM commenced in the
Commonwealth Court of Pennsylvania, but nonetheless, there is adversity between
POM’s position in those cases and that of Parx Casino.

4
working for Parx Casino in Pennsylvania. See Declarations of Matthew B.
Kirsner and Hon. Anthony F. Troy attached hereto as Exhibits “F” and “G”,
respectively. At no time did any of the Eckert attorneys working on the POM
matters in Virginia discuss those matters with the Eckert attorneys who were
representing gaming clients in Pennsylvania. Jd. The Eckert attorneys who
represented POM did not disclose any of POM’s confidential information to
anyone.

Eckert’s Chief Legal Officer, Timothy Coon, confirmed through a review of
Eckert’s document audit trail information‘, that no Eckert attorney working for
gaming clients in Pennsylvania accessed documents for any POM matters
contained on Eckert’s document management system. See Declaration of Timothy
S. Coon at 98 (Exhibit “E”). Mr. Coon also confirms that Eckert intends to comply
fully with its commitment not to represent any party adverse to POM consistent
with Pennsylvania Rules of Professional Conduct 1.7 and 1.9. Id. at §5.

Procedural History

POM filed its Complaint in this action on February 18, 2020. Eckert timely

answered the Complaint and asserted Affirmative Defenses on March 10, 2020.

Despite the passage of time from when it first raised the alleged conflict issue in

 

+The audit trail function identifies any system user who accessed or copied a
document maintained on the system along with the date and other information.

5
October 2019, POM did not file its Motion for Preliminary Injunction until March
24, 2020. Eckert filed its opposition to the Motion for Preliminary Injunction on
April 21, 2020. POM later filed a reply brief. The parties agreed to conduct
discovery and then to submit supplemental briefs to the Court.

At the recent Status Conference with the Court held on February 17, 2021,
the Court permitted Eckert to file this motion to dismiss as moot POM’s Motion
for Preliminary Injunction.

LEGAL ARGUMENT

“Preliminary injunctive relief is an extraordinary remedy that places precise
burdens on the moving party, and ‘the preliminary injunction must be the only way
of protecting the plaintiff from harm.’” Loveless v. Bank of America, 2016 WL
5030394 at *5 (M.D. Pa., Aug. 24, 2016), citing Instant Air Freight Co. v. C.F. Air
Freight, Inc., 882 F.2d 797, 801 (3% Cir. 1989); Thomas v. Pennsylvania Dept. of
Corr., 2014 WL 3955105 at *1 (M.D. Pa., Aug. 13, 2014) (“An injunction is an
extraordinary remedy that is never awarded as of right”). Moreover, “irreparable
injury is “harm which cannot be redressed by a legal or an equitable remedy
following trial,” and “the preliminary injunction must be the only way of
protecting the plaintiff from harm.” Instant Air Freight, 882 F.2d at 801.

If the responding party complies with the relief sought and/or cures the

alleged concerns, then the moving party cannot demonstrate irreparable harm and
the motion for preliminary injunction becomes moot. See, e.g., J.D. Pflaumer, Inc.
v. United States, 450 F. Supp. 1125 (E.D. Pa. 1978) (injunction denied as moot
when relief sought was effectuated prior to the hearing); Loveless at *6 (where
bank agreed to proposed relief not to access the property, there was no irreparable
harm and no need for an injunction to issue); Bally Total Fitness Holding Corp. v.
Liberation Investments, L.P., 2005 WL 3525679 at *2 (D.Del., Dec. 22, 2005)
(despite dispute over legal issues in the case, moving party cannot meet irreparable
harm where responding party cures the alleged defect and provides the relief
sought in the motion).

Here, because of the steps taken by Eckert to comply with the Pennsylvania
Rules of Professional Conduct, including its withdrawal from certain matters in
which there is alleged adversity to POM, and its adherence to its own previously
implemented confidentiality screen, POM will not suffer any irreparable harm and
its Motion for Preliminary Injunction is now moot. Similarly, because Eckert has
provided POM with the entirety of the relief that it has requested, the Court should
dismiss POM’s Motion for Preliminary Injunction as moot. See, e.g., J.D.

Pflaumer, Inc., supra, Loveless, supra; Bally Total Fitness, supra.
CONCLUSION

For all of the foregoing reasons, defendant, Eckert Seamans Cherin &

Mellott, LLC, respectfully requests that this Court enter its proposed form of Order

and grant the motion to dismiss as moot the Motion for Preliminary Injunction of

plaintiff, Pace-O-Matic, Inc.

Date: February 26, 2021

Respectfully submitted,

 

 

ABRAHAM C. REICH, ESQUIRE (No. 20060)
ROBERT S. TINTNER, ESQUIRE (No. 73865)
FOX ROTHSCHILD LLP

2000 Market Street, 10th Floor

Philadelphia, PA 19103-3291

(215) 299-2090/2766 (telephone)

(215) 299-2150 (facsimile)
areich@foxrothschild.com
rtintner@foxrothschild.com

Counsel for Defendant,
ECKERT SEAMANS CHERIN & MELLOTT,
LLC
IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 

PACE-O-MATIC, INC.,

Plaintiff, :
Vv. : Docket No. 1:20-cv-00292
ECKERT SEAMANS CHERIN & :
MELLOTT, LLC, (Judge Jennifer P. Wilson)
(Judge Joseph F. Saporito, Jr.)
Defendant.

 

CERTIFICATE OF SERVICE
L, Robert S. Tintner, Esquire, hereby certify that, on this 26" day of

February, 2021, I served a true and correct copy of the foregoing Motion to
Dismiss as Moot Motion for Preliminary Injunction, together with proposed form
of Order and supporting Memorandum of Law, via ECF, upon the following:

Daniel T. Brier, Esquire

Myers, Brier & Kelly, LLP

425 Spruce Street, Suite 200

Scranton, PA 18503

Counsel for Plaintiff
PACE-O-MATIC, INC.

 

 

ROBERT S. TINTNER, ESQUIRE
